
	
		I
		111th CONGRESS
		1st Session
		H. R. 2532
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Housing and Community Development Act of
		  1974 to increase the limitation on the amount of community development block
		  grant assistance that may be used to provide public services.
	
	
		1.Short titleThis Act may be cited as the
			 Community Development Block Grant
			 Improvement Act of 2009.
		2.Increase in CDBG
			 public services capParagraph
			 (8) of section 105(a) of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5305(a)(8)) is amended—
			(1)by striking
			 15 per centum each place such term appears and inserting
			 50 percent; and
			(2)by striking
			 unless such unit and all that follows through yields the
			 higher amount.
			
